356 S.W.3d 881 (2012)
STATE of Missouri, Respondent,
v.
Keith Edwin BRODIE, Appellant.
No. WD 72987.
Missouri Court of Appeals, Western District.
January 17, 2012.
Gary E. Brotherton, for Appellant.
John W. Grantham, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Keith Brodie appeals his convictions following a jury trial on two counts of domestic assault in the third degree, section *882 565.074, RSMo Cum.Supp.2010. On appeal, Brodie claims that the trial court plainly erred in entering a judgment of conviction on the two counts because the second conviction violated his right to be free from double jeopardy in that the evidence showed that only one assault occurred. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The convictions are affirmed. Rule 30.25(b).